Citation Nr: 0525816	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for an 
amputation of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friends of the appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.

This matter is on appeal top the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran testified at a Board videoconference hearing in 
March 2005.  A transcript (T) of the hearing has been 
associated with the claims file.

In September 2003, the RO granted service connection for 
Charcot arthropathy of the left foot, status post below the 
knee amputation, and assigned a 40 percent evaluation from 
September 12, 2002, the effective date for service 
connection.  Because the veteran filed his claim for 
compensation under section 1151 in August 2002, one month 
before his claim for service connection for the same 
disorder, the current appeal may proceed as there appears to 
be the potential for an earlier effective date for 
compensation under applicable regulations if the decision was 
favorable.  See 38 C.F.R. § 3.400(i).  


FINDING OF FACT

The competent and probative medical evidence finds there was 
no lack of proper care or skill in VA medical treatment 
associated with Charcot arthropathy of the left foot, 
including amputation of the left foot.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 69 Fed. Reg. 
46,426, 46, 432-46,435 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(c) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claim in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The October 2002 VCAA letter specifically informed the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Following the RO notice, the veteran identified 
additional records and supplemented the record with medical 
literature regarding Charcot disease.  

The veteran was again advised of the relevant VCAA provisions 
in the September 2003 statement of the case which reiterated 
the evidence required to substantiate his claims, informed 
him of the time period during which he could submit evidence, 
outlined the types of evidence that might be relevant to his 
claim, and advised him of the evidence already obtained and 
considered.  During this appeal period, the veteran was 
afforded a VA examination/, and the examining physician 
reviewed the VA treatment records.  The veteran has also 
identified other records and the RO obtained the complete 
record that the Social Security Administration (SSA) reviewed 
in connection with a claim for benefits from that agency.  In 
summary, it is clear from the communications of record that 
VA has complied with VCAA requirements to notify and assist 
the claimant. 

The veteran has been given numerous opportunities to submit 
additional evidence, has been afforded VA examination, and has 
testified before the Board.  He has been notified that he should 
provide or identify any and all evidence relevant to the claim, and 
he has been provided opportunities to identify such evidence.  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that the 
October 2002 VCAA notice was broad enough to invite the submission 
of any evidence the veteran felt was relevant, and this conclusion 
is supported in the information the veteran has submitted into the 
record.

VA has done everything reasonably possible to assist the 
claimant.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.

Background

In August 2002, the RO received the veteran's claim for 
compensation under section 1151 for amputation of a leg that 
he claimed was the result of VA negligence.  The RO obtained 
VA clinical records beginning late in 2000 showing a left 
below the knee amputation was performed at a VA medical 
facility in May 2002 for Charcot arthropathy.  The veteran 
reportedly was working until February 2002 as a security 
officer, but he could not continue working on account of his 
foot.  He had been followed for this at VA for more than a 
year, and X-rays showed severe Charcot arthropathy of the 
left hind foot and ankle that was felt to be beyond any 
salvage procedure.  The records reflected that both feet were 
the subject of complaint in August 2000 and that the left 
foot was the focus of attention through December 2000 and a 
Charcot left foot was noted.  The VA records that followed 
showed no reference to the left foot until November 2001 and 
that the veteran received an orthopedic consult early in 
2002.  Thereafter, in April and May 2002, the treatment 
options were discussed and he agreed with the amputation on 
account of the progression of the disease in the left foot. 

In February 2003, a VA examiner reviewed the claims file and 
medical records in providing an opinion regarding the 
propriety of VA diagnosis and treatment of the veteran's left 
foot problem.  The examiner noted that the veteran was seen 
in 1997 initially for Charcot joint of the right foot and 
advised to retrain for sedentary work and stay off the right 
foot but that the left foot was not mentioned until early in 
2000.  At that time he was evaluated to rule out thrombosis 
and was also working in a job that required him to be on his 
feet eight hours at a time.  The examiner noted that Charcot 
of the left foot was reported on evaluation by a physician's 
assistant late in 2000, and the examiner stated that, in his 
opinion, it would have been in the veteran's best interest to 
have had an orthopedic consultation.  However, the examiner 
noted that the veteran was seen multiple times in 2001 by the 
physician's assistant and each time his chief complaint was 
something other than his foot.  In addition, the veteran did 
not report for various appointments and then late in 2001 he 
received the diagnosis of advanced Charcot changes in the 
left foot.  At that time, he was declared disabled and 
referred for an operative orthopedic consultation.  
Nonoperative treatment measures were attempted but failed, 
and the various options were explained to him and he opted 
for amputation.  

It was the examiner's opinion that there was no failure on 
any part of VA to timely diagnose the left foot Charcot 
arthropathy, and VA advised the veteran on more than one 
occasion to seek a sedentary job.  Although the veteran's 
claim that VA neglected the left foot was based on the 
failure to have a timely orthopedic consultation late in 
2000, the examiner noted follow-up visits early in 2001 were 
directed to complaints other than the left foot.  It was the 
examiner's opinion that even if the veteran was evaluated at 
that time it was likely the Charcot arthropathy would have 
progressed despite treatment, given his history of insulin-
dependent diabetes, peripheral neuropathy, obesity and 
smoking.  The examiner noted that he consulted a foot and 
ankle specialist regarding this case who stated that, in this 
clinical situation, the progression of the Charcot 
arthropathy was most likely inevitable.

In May 2003, the VA examiner stated the previous opinion was 
not changed after review of X-ray reports from the late 
1990s, which  were interpreted as showing findings consistent 
with Charcot arthropathy and its marked progression, and a 
private neurology assessment from early in 2002.  The 
examiner emphasized that there was no cure for Charcot 
arthropathy, a disorder that progresses with time, and that 
foot wear protection and treatment of diabetes were the best 
way to prevent further deterioration.  In addition, the 
examiner again noted the veteran continued to work in a 
standing occupation after being advised to find employment 
that did not require him to be on his feet, and this led to 
further progression and collapse of his Charcot arthropathy.  
The VA physician did not change his opinion after review in 
August 2003 of additional radiology reports from a private 
hospital.  The VA and private records referenced in the 
examination reports are included in the extensive record 
received from the SSA.  The SSA records contained additional 
reports from Bryan Medical Center showing that, in September 
2000, the veteran had left foot complaints and that he was 
admitted twice in September 2001 without reference to the 
left foot.  In December 2001 he complained of left foot 
swelling of several days duration.  The veteran supplemented 
the record with medical literature regarding Charcot disease.

At the Board hearing, the veteran recalled that he had 
Charcot joint in the right foot and then it developed in the 
left foot but that the treating VA clinician, a physician's 
assistant did not refer him to an orthopedic physician at 
first (T 7).  He finally received an appointment but not for 
about six months later and he complained about the delay (T 
3-4).  He was finally told there was not much that could be 
done other than amputate the foot, and the physician 
reportedly was upset that treatment had been delayed (T 4-5, 
17-18).  The veteran also related that his research disclosed 
that a small percentage of Charcot patients faced amputation 
if treated early (T 6-7) and that all along there was VA 
negligence in simply not being treated or in not referring 
him for treatment (T 7).  He also asserted that he should 
have been kept off his feet and considered disabled but that 
the VA personnel did not recognize this and it led to 
worsening of his foot (T 12).  In essence, he asserted the 
physician's assistant was negligent and as a result the 
amputation was needed on the left foot but not the right foot 
with Charcot treated properly (T 14) and that he would like 
someone to admit a mistake was made (T 16).

At the hearing the veteran submitted radiology records for 
the left foot from September 2000 that were obtained at a 
private hospital.  The report notes he was seen with left 
foot swelling and the radiologist reported Charcot joint and 
no evidence of acute fracture but bony irregularity at the 
junction of the second cuneiform and second proximal 
metatarsal.  

Legal Criteria

Section 1151 was amended in 1996 and the amended version of 
the law applies to all claims filed after October 1, 1997, 
such as the veteran's claim in this case which was filed in 
August 2002.  VAOPGCPREC 40-97 (Dec. 31, 1997).  This version 
of the law provides, in pertinent part,

Compensation . . . shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department 
facility . . . , and the proximate cause 
of the disability or death was -- 

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002).

Applicable VA regulations provide in pertinent part,

(c)  Establishing the cause of additional 
disability or death.  Claims based on 
additional disability or death due to 
hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this 
paragraph . . . 

(1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a 
disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress. . . . 

(3)  Veteran's failure to follow medical 
instructions.  Additional disability or 
death caused by a veteran's failure to 
follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.

69 Fed. Reg. 46,426, 46, 432-46,435 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c) (2005).

Analysis

The issues in this case are whether additional disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran and whether the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination.  (Neither the veteran nor his representative 
have asserted that the veteran sustained additional 
disability as the result of an event that was not reasonably 
foreseeable.)  Concerning this, the Board notes there is 
additional disability in this case, namely, a left foot 
amputation.  It appears from the record, including as 
reflected in the VA medical opinion, that treatment of the 
veteran's Charcot arthropathy was conservative and for many 
months in 2001 there was no indication of appreciable 
symptoms until late in 2001.  In support of his claim, the 
veteran has submitted his own statements and argument to the 
effect that VA medical treatment caused him additional 
disability.  However, the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Furthermore, it has not been demonstrated that the veteran 
possesses the requisite knowledge, skill, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's own statements as to medical matters are without 
any probative value.

With regard to the medical literature submitted by the 
veteran submitted, the Board notes that this evidence is 
assigned less probative weight than the February 2003 VA 
examiner's medical opinion and his May 2003 addendum because 
the literature is of a general nature and does not address 
the particular facts in this case, such as the veteran's 
clinical situation, as do the February and May 2003 reports.  
Cf. Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In 
this regard, the information the veteran submitted is very 
general in discussing the etiology and medical management of 
Charcot disease.

As for the contemporaneous treatment records themselves, they 
are not reflective of additional disability associated with 
the veteran's VA's diagnosis and treatment of the Charcot 
condition of the left foot.  Upon review of these records, 
the VA examiner rendered the opinion that there is no 
evidence in this case that additional disability was caused 
by any failure on the part of VA.  The Board assigns much 
probative weight to this opinion as it is based on a review 
of the VA treatment records on more than one occasion, and 
the examiner took into account the course of the disability 
and consulted with a foot and ankle specialist about the case 
as well.  Furthermore, the conclusion against VA negligence 
is not contradicted or called into question by any other 
competent medical opinion.  Even though the VA examiner 
conceded that in late 2000 it would have been in the 
veteran's interest to have had an orthopedic evaluation, the 
course of treatment thereafter was directed to other 
disorders and it was not until late in 2001 that the Charcot 
changes were advanced.  The history in the Bryan facility 
reports from late in 2000 and 2001 lend support to this 
assessment as they also show that the veteran's chief 
complaints in early 2001 were for disorders other than his 
foot.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, benefit of the doubt rule is 
not applicable and the claim of entitlement to VA benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
amputation of the left foot is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


